Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “precursor gas channel (not shown by Applicants) outside the nozzle head (Applicant’s 2; Figure 1a,b)”, “…for connecting a second precursor channel (Applicant’s 8; Figure 1a,b) arranged outside the nozzle head (Applicant’s 2; Figure 1a,b)..” (claim 7), “…a gas channel (Applicant’s 8; Figure 1a,b) arranged outside the nozzle head (Applicant’s 2; Figure 1a,b)…” (claim 8), “…discharge channel (Applicant’s 8; Figure 1a,b) arranged outside the nozzle head (Applicant’s 2; Figure 1a,b)…” (Claim 11) must be shown or the features canceled from the claims. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “second precursor conduit”. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 6-12 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fedorovskaya; Elena A. et al. (US 20090081360 A1). Fedorovskaya teaches a nozzle head (150; Figure 4-Applicant’s 2; Figure 1a,b) for subjecting a surface of a substrate to successive surface reactions of at least two precursor gases (“gas supplies”; [0102]) according to the principles of atomic layer deposition, the nozzle head (150; Figure 4-Applicant’s 2; Figure 1a,b) comprising: a ; a nozzle head chamber (100; Figure 4, 5A-Applicant’s 22; Figure 1a,b) inside the body (150; Figure 4-Applicant’s 2; Figure 1a,b) of the nozzle head (150; Figure 4-Applicant’s 2; Figure 1a,b), said nozzle head chamber (100; Figure 4, 5A-Applicant’s 22; Figure 1a,b) is arranged in fluid communication with the two or more nozzles (132,134; Figure 5D-Applicant’s 6; Figure 1a,b) providing fluid communication from the nozzle head chamber (150; Figure 4-Applicant’s 2; Figure 1a,b) through gas passages (90,92, 122, 123; Figure 5C) between the two or more nozzles (132,134; Figure 5D-Applicant’s 6; Figure 1a,b) and via the output face (bottom of 130; Figure 4,5D,6) to the surface of the substrate, the nozzle head chamber (100; Figure 4, 5A-Applicant’s 22; Figure 1a,b) is provided with a gas inlet (104; Figure 4,5A-Applicant’s 92; Figure 1A) for supplying gas into the nozzle head chamber (100; Figure 4, 5A-Applicant’s 22; Figure 1a,b) from a gas source (“gas supplies”; [0102]) outside the nozzle head (150; Figure 4-Applicant’s 2; Figure 1a,b), wherein the gas inlet (104; Figure 4,5A-Applicant’s 92; Figure 1A) is open to an inner space of the nozzle head (150; Figure 4-Applicant’s 2; Figure 1a,b) chamber (150; Figure 4-Applicant’s 2; Figure 1a,b) ; and a precursor gas connection (104; Figure 4,5A-Applicant’s 64, 74; Figure 1a) connecting a precursor gas channel (“gas supplies”; [0102]-not shown by Applicants) outside the nozzle head (150; Figure 4-Applicant’s 2; Figure 1a,b), which is connected to a precursor source (“gas supplies”; [0102]), with a precursor conduit (112-114; Figure 5B-Applicant’s 60, 70; Figure 1a) arranged inside the nozzle head (150; Figure 4-Applicant’s 2; Figure 1a,b) chamber (150; Figure 4-Applicant’s 2; Figure 1a,b) and branching inside of the nozzle head (150; Figure 4-Applicant’s 2; Figure 1a,b) chamber (150; Figure 4-Applicant’s 2; Figure 1a,b) into multiple conduits (90,92; Figure 5C-Applicant’s 60, 70; Figure 1a) connecting with the two or more nozzles (132,134; Figure 5D-Applicant’s 6; Figure 1a,b) for supplying the at least one precursor gas, as claimed by claim 1. Applicant’s above and below italisized claim requirement is an intended use claim requirement in the pending apparatus claims. Further, it has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter , 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey,152 USPQ 235 (CCPA 1967); In re Otto , 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02).
Fedorovskaya further teaches:
The nozzle head (150; Figure 4-Applicant’s 2; Figure 1a,b) according to claim 1, wherein the body (150; Figure 4-Applicant’s 2; Figure 1a,b) comprises a first side structure (first side structure of 130; Figure 5D-Applicant’s 10; Figure 1b), a second side structure (second side structure of 130; Figure 5D-Applicant’s 12; Figure 1b), a first end structure (first end structure of 130; Figure 5D-Applicant’s 18; Figure 1b) and a second end structure (second end structure of 130; Figure 5D-Applicant’s 20; Figure 1b), and the two or more nozzles (132,134; Figure 5D-Applicant’s 6; Figure 1b,b) are arranged to extend between the first and second end structures and arranged adjacent to each other in a direction between the first and second side structures (Applicant’s 12; Figure 1b), as claimed by claim 2
The nozzle head (150; Figure 4-Applicant’s 2; Figure 1a,b) according to claim l, wherein the nozzle head chamber (100; Figure 4, 5A-Applicant’s 22; Figure 1a,b) comprises a second precursor conduit (112-114; Figure 5B-Applicant’s 60, 70; Figure 1a) for distributing second precursor gas (“gas supplies”; [0102]) to at least one of the two or more nozzles (132,134; Figure 5D-Applicant’s 6; Figure 1a,b), as claimed by claim 6
The nozzle head (150; Figure 4-Applicant’s 2; Figure 1a,b) according to claim 6, wherein the nozzle head (150; Figure 4-Applicant’s 2; Figure 1a,b) comprises a second precursor gas (“gas supplies”; [0102]) connection (104; Figure 5A) for connecting a second precursor channel (132/134; Figure 5D-Applicant’s 8; Figure 1a,b) arranged outside the nozzle head (150; Figure 4-Applicant’s 2; Figure 1a,b) and extending from a second precursor source (“gas supplies”; [0102]) with the second precursor conduit (112-114; Figure 5B-Applicant’s 60, 70; Figure 1a) arranged inside the nozzle head chamber (100; Figure 4, 5A-Applicant’s 22; Figure 1a,b) and extending to the at least one of the two or more nozzles (132,134; Figure 5D-Applicant’s 6; Figure 1a,b), as claimed by claim 7
The nozzle head (150; Figure 4-Applicant’s 2; Figure 1a,b) according to claim 1, wherein the gas inlet (104; Figure 4,5A-Applicant’s 92; Figure 1A) is arranged to form a gas connection with a gas channel (132/134; Figure 5D-Applicant’s 8; Figure 1a,b) arranged outside the nozzle head (150; Figure 4-Applicant’s 2; Figure 1a,b) and extending between the gas inlet (104; Figure 4,5A-Applicant’s 92; Figure 1A) and the gas source (“gas supplies”; [0102]), said gas inlet (104; Figure 4,5A-Applicant’s 92; Figure 1A) is arranged to provide a fluid connection between the gas source (“gas supplies”; [0102]) and the nozzle head chamber (100; Figure 4, 5A-Applicant’s 22; Figure 1a,b), as claimed by claim 8
The nozzle head (150; Figure 4-Applicant’s 2; Figure 1a,b) according to claim 1, wherein the gas source (“gas supplies”; [0102]) is a purge gas source (“gas supplies”; [0102]), as claimed by claim 9. Applicant’s claim requirement is an intended use claim requirement in the pending apparatus claims. Further, it has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter , 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey,152 USPQ 235 (CCPA 1967); In re Otto , 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02).
The nozzle head (150; Figure 4-Applicant’s 2; Figure 1a,b) according to claim 1, wherein the nozzle head chamber (100; Figure 4, 5A-Applicant’s 22; Figure 1a,b) comprises a discharge conduit (114,116; Figure 5B; [0201]; 123; Figure 5C; [0205]) for discharging gases (“gas supplies”; [0102]) from the surface of the substrate through the output face (bottom of 130; Figure 4,5D,6) of the nozzle head (150; Figure 4-Applicant’s 2; Figure 1a,b) and through the at least one of the two or more nozzles (132,134; Figure 5D-Applicant’s 6; Figure 1a,b), wherein said discharge conduit (114,116; Figure 5B; [0201]; 123; Figure 5C; [0205]) is connected to a discharge system (“vacuum vapor recovery”; not shown; [0149]) arranged outside the nozzle head (150; Figure 4-Applicant’s 2; Figure 1a,b), as claimed by claim 10
The nozzle head (150; Figure 4-Applicant’s 2; Figure 1a,b) according to claim 10, wherein the nozzle head (150; Figure 4-Applicant’s 2; Figure 1a,b) comprises a discharge gas 
The nozzle head (150; Figure 4-Applicant’s 2; Figure 1a,b) according to claim 1, wherein the nozzle head (150; Figure 4-Applicant’s 2; Figure 1a,b) comprises two or more first precursor nozzles (132; Figure 5D-Applicant’s 6; Figure 1a,b) for supplying first precursor gas (“gas supplies”; [0102]) and two or more second precursor nozzles (134; Figure 5D-Applicant’s 6; Figure 1a,b) for supplying second precursor gas (“gas supplies”; [0102]), as claimed by claim 12
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fedorovskaya; Elena A. et al. (US 20090081360 A1) in view of Itonaga; Masashi et al. (US 20140083614 A1). Fedorovskaya is discussed above. Fedorovskaya further teaches the nozzle head (150; Figure 4-Applicant’s 2; Figure 1b,b) according to claim 2, wherein the nozzle head chamber (100; Figure 4, 5A-Applicant’s 22; Figure 1b,b) is arranged inside the body (150; Figure 4-Applicant’s 2; Figure 1b,b) of the nozzle head (150; Figure 4-Applicant’s 2; Figure 1b,b), and the two or more nozzles 
Fedorovskaya does not teach Fedorovskaya’s first side structure (first side structure of 130; Figure 5D-Applicant’s 10; Figure 1b), Fedorovskaya’s second side structure (second side structure of 130; Figure 5D-Applicant’s 12; Figure 1b), Fedorovskaya’s first end structure (first end structure of 130; Figure 5D-Applicant’s 18; Figure 1b) and Fedorovskaya’s second end structure (second end structure of 130; Figure 5D-Applicant’s 20; Figure 1b) of Fedorovskaya’s body (150; Figure 4-Applicant’s 2; Figure 1b,b) are arranged to form side walls of Fedorovskaya’s nozzle head chamber (100; Figure 4, 5A-Applicant’s 22; Figure 1b,b) - claim 3
Itonaga teaches a similar nozzle head chamber (5; Figure 4) including side and end structures (around 36a,b; Figure 4).
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Fedorovskaya to add Itonaga’s side and end structures.
Motivation for Fedorovskaya to add Itonaga’s side and end structures is for adding exhaust space as taught by Itonaga ([0080]) lending to processing uniformity as taught by Itonaga ([0075]).
Response to Arguments
Applicant’s arguments, see pages 6-9, filed August 10, 2021, with respect to the rejections of claims 1,2,3, and 6-12 under Miller (US 6,200,389) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Fedorovskaya; Elena A. et al. (US 20090081360 A1).

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
	/Rudy Zervigon/ Primary Examiner, Art Unit 1716            

///